Citation Nr: 1301140	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-18 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran served on active duty from October 1970 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Subsequently, the claims file was transferred to the jurisdiction of the RO in Denver, Colorado.  

In March 2012, the Veteran testified before the undersigned at a video conference hearing.  In August 2012 correspondence, the Veteran was advised that the Board was unable to produce a written transcript of the proceeding.  He was offered an opportunity to testify at another hearing per 38 C.F.R. § 20.717.  He was informed that if he did not respond to the letter within 30 days, then the Board would assume that he did not desire another hearing and proceed accordingly.  Neither the Veteran nor his representative has expressed a desire to appear at another Board hearing.   

In March 2012 correspondence, the Veteran's representative submitted treatment records from the Eastern Colorado Health Care System and Denver VA Medical Center dated from July 2009 to March 2012 along with a waiver of initial RO consideration.  38 U.S.C.A. § 20 .1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel  issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111 (West 2002), VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service treatment records (STRs) include a July 2007 pre-induction Report of Medical examination that revealed a normal clinical evaluation of the feet.  Additionally, on July 1970 Report of Medical History, the Veteran checked "NO" when asked if he had any foot trouble.  The Veteran began active duty on October 6, 1970 and beginning on October 12, 1970, he presented with complaints of painful flat feet for nine months. An x-ray revealed bilateral pes planus with no evidence of stress fractures.  The next day the Veteran was seen in the podiatry clinic in which his pes planus was described as "moderate."  Later in October 1970, he reported that he could not tolerate the arch supports and continued on a temporary profile.  In November 1970, it was noted that the limitations placed on the Veteran by podiatry made him "untrainable."  He was re-evaluated at the podiatry clinic in November 1970 and the condition was described as "severe."  A December 1970 narrative summary as well as Medical Board Proceedings noted complaints of pain in the feet with marching.  A history of present illness noted that the Veteran had complaints of pain in both feet after induction.  He was issued arch supports without improvement.  He was diagnosed with moderate pes planus that did not occur in the line of duty and existed prior to service.  Separation was recommended on the basis of this condition that existed prior to service and has not been aggravated by service.  A December 1970 separation examination noted moderate bilateral pes planus.  On December 1970 separation Report of Medical history, the Veteran responded, "YES" when asked if he had foot trouble.  

The Veteran contends that the Medical Board Proceedings were incorrect in finding that his pes planus was a pre-existing condition.  In support of his contentions, he submitted his high school medical records that showed that physical examinations of the feet were normal in 1956, December 1960, 1963, 1965, and November 1968.  In the alternative, he contends that the condition was aggravated in service.  See February 2008 VA Form 21-526, Application for Compensation and/or Pension.  

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c) (2012).  

On August 2009 VA examination, the examiner felt that the pes planovalgus deformities in the Veteran's feet were present prior to his military service.  The examiner acknowledged that the Veteran denied ever saying that he had a nine month history of foot pain.  However, the examiner relied on the history provided in an October 1970 service treatment record that reported a nine month history of bilateral foot in arriving in his decision that the current problem of "pes planus" was not caused by or a result of the Veteran's military service from October 1970 to December 1970.  

Additionally, in an October 2009 addendum, the VA examiner opined that the degree of pes planus noted when the Veteran was first seen on active duty (October 12, 1970), would most unlikely be related to service-related activities, as the Veteran had only been on active duty for about six days.  

The Board finds that these opinions are not stated in the degree of certainty required to address the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) as well as the presumption of aggravation under 38 U.S.C.A. § 1153; and, in light of this deficiency, the August 2009 VA opinion and the October 2009 addendum would be unlikely to survive judicial scrutiny.  Furthermore, the VA examiner only considered the October 1970 service treatment record from when the Veteran initially sought treatment.  In doing so, the examiner failed to consider subsequent treatment records that suggested that the Veteran's foot disability increased in severity.  Therefore, a new VA opinion is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August and October 2009 VA examiner, if available.  If not, send the file to a new VA examiner. The examiner should review the physical and Virtual VA claims file and a copy of this remand. 

The examiner should opine as to whether the Veteran's bilateral pes planus clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  

The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  On the other hand, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Manifestation of symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  

In formulating the above opinions, the examiner must acknowledge and discuss the Veteran's high school medical records that revealed normal physical examinations of the feet in 1956, December 1960, 1963, 1965, and November 1968.  The examiner should also comment on the normal clinical findings of the feet on the July 1970 pre-induction examination.  Additionally, the examiner should consider post-service treatment records.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case.  The Veteran and his representative should be afforded an appropriate time to respond.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


